Citation Nr: 9907123	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  98-10 515	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to an increased evaluation for a chronic 
lumbosacral strain, currently rated at 20 percent disabling.

2.	Entitlement to an increased evaluation for a postoperative 
right knee with instability and degenerative changes, 
currently rated at 20 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1951 to 
January 1973.

This case comes before the Board on appeal from a rating 
decision of September 1991 from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which denied a compensable evaluation for a service-connected 
low back disability diagnosed as lumbosacral strain.  By 
Board decision of February 1993, the case was Remanded to the 
RO for additional development of the evidence, to include a 
VA orthopedic and neurological evaluation of the lumbosacral 
spine.  Following that examination, a rating action of 
December 1994 granted an increased rating of 20 percent for 
the veteran's service-connected lumbosacral strain and 
assigned an increased rating of 20 percent for his service-
connected postoperative residuals of a right knee disability 
with instability.  The veteran was informed that such action 
constituted a favorable resolution of benefits sought on 
appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  Cf. Swan v. 
Derwinski,  1 Vet. App. 20, 20-23 (1990).  Where a claimant 
has filed a NOD as to an RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, . . .does not 
abrogate the pending appeal.  AB v. Brown,  6 Vet. App. 35, 
38 (1993).  This matter is directed to the attention of the 
Board for additional adjudicative and rating action.

In March 1998, the veteran asked that the RO obtain his 
recent medical records and reevaluate his back and knee 
disabilities.  Following a VA special orthopedic and 
radiographic examination in April 1998, a rating decision of 
May 1998 denied entitlement to ratings in excess of 20 
percent each for the veteran's service-connected chronic 
lumbosacral strain and his postoperative residuals of a right 
knee disability with instability.  The veteran initiated a 
timely appeal, seeking increased ratings for both 
disabilities and, in his Substantive Appeal (VA Form 9), 
further alleged that he was unable to secure and maintain 
gainful employment due to his service-connected disabilities.  
In addition, at his personal hearing held at the RO in 
November 1991, the veteran testified that he could not hold a 
job anymore because of his back condition.  

The Court has held that, upon receipt of a VA Form 1-9, the 
Board must review all issues which are reasonably raised from 
a liberal reading of the appellant's substantive appeal.  
Myers v. Derwinski,  1 Vet. App. 127, 128 (1991).  The issue 
of entitlement to a total disability rating based on 
unemployability due to service-connected disabilities is 
referred to the RO for issuance of a VA Form 21-8940 to the 
appellant and for further appropriate action. 


FINDINGS OF FACT

1.	The veteran's chronic lumbosacral strain is currently 
manifested by limitation of motion, with pain and 
osteoarthritic changes.

2.	The veteran's postoperative right knee is currently 
manifested by mild hypertrophy, crepitus, mild ligamental 
laxity, and mild functional loss.

3. 	The veteran's arthritis of the 
right knee is not productive of a limitation of flexion to 30 
degrees, or a limitation of extension to 15 degrees.


CONCLUSIONS OF LAW

1.	The schedular criteria for an evaluation in excess of 20 
percent for a chronic lumbosacral strain are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5295 (1998).

2.	The schedular criteria for an evaluation in excess of 20 
percent for a postoperative right knee with instability are 
not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (1998).  

3.	The criteria for a 10 percent evaluation for arthritis of 
the right knee are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Codes 5003, 5256, 5257, 5258, 5259, 
5260, 5261, 5262 (1998); Lichtenfels v. Derwinski, 1 Vet. 
App. 484 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claims are plausible and 
are thus "well grounded" within the meaning of  38 U.S.C.A. 
§  5107(a) (West 1991).  A claim for an increased rating is 
generally well grounded when the appellant indicates that he 
has suffered an increase in disability.  Proscelle v. 
Derwinski,  2 Vet. App. 629 (1992);  Drosky v. Brown, 10 Vet. 
App. 251 (1997).  We further find that the facts relevant to 
the issue on appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claims has been satisfied.  38 U.S.C.A. §  
5107(a)(West 1991).  

Factual Background

On VA examination in August 1991, the veteran reported that 
he had occasional back pain, but that this was not very 
troublesome for him.  On examination, there was forward 
flexion to 90 degrees, right lateral bending to 25 degrees, 
left lateral bending to 30 degrees, and extension to 20 
degrees.  Straight leg raising was negative, bilaterally.  
The reflexes of the lower extremities were normal and 
muscular strength was normal.  In regard to the knee, no 
gross deformities were noted.  The knee was stable anteriorly 
and posteriorly.  When the knee was stressed laterally, there 
was laxity of the lateral/collateral ligaments.  There was 
also laxity of the medial collateral ligaments.  No joint 
line tenderness was elicited.  There was some crepitus in the 
knee with motion.  He had 180 degrees of extension, but only 
90 degrees of flexion.  The veteran was unable to squat and 
rise to the standing position because of pain in the right 
knee.  An x-ray study showed moderate arthritic changes in 
the knee with loose body formation bilaterally.  The 
impression was minimal limitation of motion with no positive 
neurological findings; positive crepitus with instability.

In October 1991, Robert T. Richardson, D.C., reported that he 
had seen the veteran in May and September 1988, and that the 
veteran was suffering from spasms of the lumbar paravertebral 
musculature when he was subsequently seen in June 1989.  
Based on the visit in October 1991, it was reported that the 
condition had apparently worsened until he was unable to 
perform regular duties.

At a personal hearing held at the RO in November 1991, the 
veteran testified that he could not hold a job anymore 
because of his back condition; that the only relief he had 
was from visits to a chiropractor for treatment; and that if 
he did not receive chiropractic treatment, he was "down" 
for approximately 7 days at a time.

The veteran received treatment for chronic recurrent lumbar 
pain in April 1994 from a VA hospital.  An April 1994 VA 
hospital report indicated an admitting diagnosis of history 
of chronic recurrent back pain.  On physical examination, his 
muscle stretch reflexes were 2+ and symmetrical with the 
exception of the left ankle jerk at 1-2+.  His plantars were 
downgoing, bilaterally.  Sensory examination showed a mild 
decrease in temperature and vibratory sensation in the distal 
feet, bilaterally.  Otherwise, he was normal to pinprick and 
position.  He had an absent Romberg.  Finger-to-nose, heel-
to-shin, and tandem gait were intact.  Graphesthesia and 
stereognosis were also intact.  He had a normal gait with 
full toe and heel walk.  Lumbar range of motion was to 75 
percent flexion, 15 to 20 percent lateral bending with pelvic 
tilt and ipsilateral knee bending and restricted extension.  
An x-ray showed degenerative changes of the lumbar spine.  
The discharge diagnosis was chronic recurrent lumbosacral 
pain with significant degenerative disk disease, primarily 
L5-S1 by radiographs; with no evidence of neurological 
sequela. 

An April 1994 VA examination of the spine indicated that the 
veteran reported his back pain was getting worse.  After 
sitting, he reported that he had difficulty standing up.  The 
veteran stated that the back pain progressed on prolonged 
standing and that driving a car aggravated his pain.  Bending 
was all right, but he had marked difficulty in assuming an 
erect position from a bent position.  He had occasional back 
pain when he sneezed.  The pain was mostly localized to the 
low back, although he sometimes had associated right buttock 
pain but no true sciatica.  He had acute episodes 3 to 4 
times a year requiring bed rest for a few days.  The veteran 
indicated that lying flat in bed afforded the most relief.  
Heat, ice packs, and medications really did not afford 
relief.  On examination, the veteran had paravertebral muscle 
tightness, bilaterally, moderately severe.  He was tender 
over the lumbosacral area to percussion with a percussion 
hammer and to light Murphy's punch, but no tenderness over 
the sciatic notches or over the trochanter.  In forward 
flexion, he could only flex 35 degrees and this elicited 
lumbosacral discomfort, while resuming a standing position 
was carried out guardedly.  The veteran had 10 degrees of 
extension, 10 degrees of lateral bending to the right and to 
the left, and 10 degrees of rotation to the right and left.  
Extension lateral bending elicited discomfort in the 
lumbosacral area and rotation was pain free.  In the supine 
position, the patellar and Achilles' reflexes were 1+ and 
equal.  He had a good dorsalis pedis pulse, bilaterally.  The 
veteran had no weakness of the anterior tibialis, extensor 
halluces, extensor digitorum, flexor halluces or peroneus 
muscles.  He had no paraesthesias over L3, L4, L5 or S1 
dermatomes.  Straight leg raising on the right of 60 degrees 
elicited low back pain.  Straight leg raising on the left to 
90 degrees was pain free.  Lasegue's test was negative, 
bilaterally.  The impression was probable post-traumatic 
arthritis of the lumbar spine, symptomatic and without lower 
extremity neurological involvement.

An April 1998 VA examination reported that the veteran 
complained of progressive pain in his low back.  He stated 
that his low back hurt all the time.  He could walk one block 
or less before stopping because of low back pain.  The 
veteran could stand for about 30 minutes and then had to 
change position because of low back pain.  He reported that 
even with sitting it hurt all the time, but he did not limit 
his sitting because of pain, he just shifted around his 
position intermittently.  He stated that bending itself did 
not hurt him, however, when he tried to straighten up from a 
bending position, he did have low back pain.  It was 
difficult for him to assume an erect position even after 
prolonged sitting.  With regard to the knee, the veteran had 
right knee joint pain which was symptomatic with weight 
bearing since an injury in the service.  While walking, 
occasionally the joint would give away and this happened 
several times a year.  In addition, the knee sometimes felt 
as if it was almost locking, although he did not describe 
true locking of the joint.  He stated that he now had 
essentially chronic swelling of the knee.  His right knee was 
also symptomatic with standing and walking.  Nevertheless, 
standing and walking was limited primarily due to low back 
pain rather than pain in his right knee joint.

On physical examination, the veteran had a normal gait and 
posture.  The right knee had a lateral joint line scar which 
was well healed and nontender.  He did have a mild 
hypertrophy of the right knee joint and a palpable 
hypertrophy laterally in the area of the femoral condyle, 
which was not tender.  The veteran had range of motion of 0 
to 120 degrees in the right and left knees with flexion 
beyond 120 degrees limited because of leg obesity.  He did 
not complain of any pain with flexion of the joint.  He had 
only minimal crepitus in the right knee joint with motion.  
He did not complain of pain with patellar compression.  He 
had no synovial thickening.  

On stability testing, the veteran had mild laxity of his 
lateral collateral ligament on varus stress, but otherwise 
had no instability of the right knee joint.  In the back, he 
had a normal spinal curvature.  He complained of only mild 
pain to punch over the vertebrae.  The veteran did not have 
any paravertebral muscle spasm or tenderness.  He did have 
some limitation of motion of the lumbosacral spine and he 
would forward flex to 60 degrees.  The veteran only 
complained of pain when straightening up from a forward flex 
position.  His forward flexion was not limited because of 
pain, but rather limited due to abdominal obesity.  He could 
hyperextend the lumbar spine 20 degrees, stating that he had 
pain, although not expressing pain by any facial changes.  He 
could lateral flex 30 degrees, bilaterally, without any 
expression of pain.  The veteran did not have sciatic notch 
tenderness.  His straight leg raising was negative and he had 
no neurological loss of the lower extremities.  An x-ray 
study of the right knee showed moderately extensive 
tricompartmental osteoarthritic changes and calcifications at 
the level of the joint space posteriorly.  

The diagnoses were chronic, symptomatic, lumbosacral strain 
with limitation of motion (partially due to severe abdominal 
obesity) and degenerative changes on x-ray and moderate 
functional loss secondary to pain (no weakness); post-
operational symptomatic internal derangement of the right 
knee with mild lateral instability, degenerative joint 
disease and mild functional loss secondary to pain (no 
weakness); exogenous obesity aggravating previous diagnoses. 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

When, after careful consideration of all the evidence of 
record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3 (1998).

A.  Chronic Lumbosacral Strain

According to Diagnostic Code 5295, a lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position, warrants a 20 
percent evaluation.  A 40 percent evaluation is warranted for 
a severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a.  
 
The Board is of the opinion that an increased evaluation for 
the veteran's chronic lumbosacral strain is not warranted.  
In this respect, the evidence, in particular the April 1998 
VA examination, does not demonstrate, under Diagnostic Code 
5295, a severe lumbosacral strain with listing of whole spine 
to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  The veteran 
did evidence limitation of lateral flexion with 
osteoarthritic changes; however, limitation of lateral motion 
at 30 degrees is only considered slight.  Further, although 
forward flexion was limited to 60 degrees, this was only due 
to abdominal obesity, rather than pain.  The Board would also 
point out that no paravertebral muscle spasm or tenderness 
was found on the April 1998 VA examination.  The Board finds, 
therefore, that this evidence clearly shows a lumbosacral 
strain with loss of lateral motion in standing position, 
warranting only a 40 percent disability rating under 
Diagnostic Code 5295.  

A higher evaluation is also not warranted under Diagnostic 
Code 5292, as there is no evidence demonstrating that there 
is severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a.  The Board notes that on VA examination in 
April 1998, the examiner indicated that the veteran had no 
neurological loss from the lower extremities and his straight 
leg raising was negative.  Therefore, even if the Board were 
to consider the veteran for a higher evaluation under 
Diagnostic Code 5293, there is no evidence of record 
indicating the veteran suffers from severe symptoms of 
intervertebral disc syndrome, indicated by recurring attacks 
with intermittent relief.  Hence, an increased rating is not 
warranted under these Diagnostic Codes.  

B.  Postoperative Right Knee with Instability

According to Diagnostic Code 5257, moderate recurrent 
subluxation or lateral instability of the right knee warrants 
a 20 percent evaluation.  A 30 percent evaluation is 
warranted for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a.
 
Upon consideration of all the evidence of record, the Board 
finds that the present condition of the veteran's right knee 
does not warrant an increase in the disability rating 
currently assigned.  Further, the Board has determined that 
the grant of service connection currently in effect for the 
veteran's right knee disorder should be modified in 
accordance with VAOPGCPREC 23-97 (O.G.C. Prec. 23-97); 62 
Fed.Reg. 63604 (1997), to reflect the fact that he has 
painful arthritis, as well as instability, in the right knee.

With respect to Diagnostic Code 5257, the evidence of record, 
particularly the April 1998 VA examination, shows that the 
veteran's right knee demonstrates mild hypertrophy, minimal 
crepitus, no synovial thickening, mild laxity, and mild 
functional loss.  The Board finds that this evidence most 
closely approximates a 20 percent disability rating under 
Diagnostic Code 5257.  38 C.F.R. § 4.71a.  Further, flexion 
of the right knee is greater than 60 degrees, and extension 
is five degrees or better, therefore a higher rating would 
not be warranted under either Diagnostic Codes 5260 or 5261.  
38 C.F.R. § 4.71a.  Finally, there has been no evidence 
presented suggesting that there is ankylosis of the right 
knee which might warrant a higher rating under Diagnostic 
Code 5256.  38 C.F.R. § 4.71a.  No impairment or loss of 
function is shown related to a semilunar cartilage such as to 
warrant evaluation under Diagnostic Codes 5258 and 5259, nor 
is any impairment of tibia and fibula clinically demonstrated 
such as to warrant evaluation under Diagnostic Code 5262.  
Hence, an increased rating is not warranted under those 
Diagnostic Codes.

The Court has held, however, -percent rating, 
per joint, combined under Diagnostic Code 5003, even though 
there is no actual limitation of motion."  Further, as 
stated by the VA's Office of the General Counsel in a 1997 
Precedent Opinion, a claimant who has both arthritis and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  As the plain terms of those 
Codes suggest that they apply to different disabilities or at 
least to different manifestations of the same disability, ". 
. . the evaluation of knee dysfunction under both codes would 
not amount to pyramiding under section 4.14". VAOPGCPREC 23-
97 (O.G.C. Prec. 23-97); 62 Fed.Reg. 63604 (1997).

Therefore, the Board has concluded that the veteran is 
currently entitled to a separate disability rating for a 
postoperative right knee under Diagnostic Code 5257; as well 
as a separate 10 percent disability rating for painful 
arthritis for his right knee under Diagnostic Code 5003.  38 
C.F.R. § 4.71a.  A higher rating is not warranted under 
Diagnostic Code 5003, as the veteran's arthritis of the right 
knee is not productive of a limitation of flexion to 30 
degrees, or a limitation of extension to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (1998).  This 
decision simply modifies the grants already in place in 
accordance with VAOPGCPREC 23-97 (O.G.C. Prec. 23-97); 62 
Fed.Reg. 63604 (1997), and does not increase the percentage 
amounts of the overall evaluations for the veteran's right 
knee disability.

In denying increased ratings for each of the aforementioned 
orthopedic disorders the Board considered the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (1998), as interpreted in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Significantly, however, 
with respect to the veteran's back disorder, the Board notes 
well that objective evidence of painful pathology such as 
disuse atrophy, incoordination on use, or fatigue on use have 
not been objectively verified.  Further, the Board has 
evaluated the veteran's right knee disorder under the 
diagnostic code for recurrent subluxation or lateral 
instability.  As Diagnostic Code 5257 is not predicated on 
loss of motion,  38 C.F.R. §§ 4.40 and 4.45 are not for 
application.  An increased rating is also not warranted for 
painful arthritis as the provisions of the Lichtenfels 
decision already contemplate the presence of pain.  Moreover, 
it is well to recall that the disability rating itself is 
recognition that industrial capabilities are impaired.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
Accordingly, these regulations do not provide a basis for an 
increased rating for any service connected orthopedic 
disability.  

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence is against the claims for 
ratings in excess of 20 percent each for chronic lumbosacral 
strain and for postoperative right knee disability with 
instability. 

In reaching the above decisions the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A rating in excess of 20 percent for chronic lumbosacral 
strain is denied.

A rating in excess of 20 percent for postoperative right knee 
with instability is denied.

A 10 percent disability rating for arthritis of the right 
knee is warranted, subject to laws and regulations governing 
the payment of monetary benefits.


		
	FRANK L. CHRISTIAN
	Acting Member, Board of Veterans' Appeals


- 12 -


